           Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 1 of 17
                                                                TH U LLULTUULLITTUR           US009936086B2

(12) United States Patent                                               (10) Patent No.:                    US 9,936 ,086 B2
        Rothschild                                                      (45) Date of Patent:                           * Apr. 3, 2018
(54 ) WIRELESS IMAGE DISTRIBUTION SYSTEM                             (52 ) U .S . CI.
        AND METHOD                                                          CPC ....... . 104N 1 /00307 ( 2013 .01) ; H04L 67/04
                                                                                    ( 2013 .01); H04N 1/00127 (2013.01); H04N
(71) Applicant: ROTHSCHILD PATENT IMAGING ,                                       1/00204 (2013 .01 ); H04N 21/4223 ( 2013 .01);
                    LLC , Miami, FL (US )                                           H04N 21/6131 (2013 . 01 ); H04N 2201/0084
                                                                                                                     ( 2013 .01)
( 72 ) Inventor : Leigh M . Rothschild , Miami, FL (US )             (58 ) Field of Classification Search
                                                                           USPC .... 455 /550 .1 , 556 . 1 – 557 , 404.2 , 456 . 1, 457;
( * ) Notice :      Subject to any disclaimer, the term ofthis                            382 /254 – 275 ; 348 / 207. 99, 207. 1 , 207.11 ,
                    patent is extended or adjusted under 35                                                                          348 /116
                    U .S . C . 154 (b ) by 0 days.                         See application file for complete search history.
                    This patent is subject to a terminal dis         (56 )               References Cited
                    claimer.
                                                                                     U . S . PATENT DOCUMENTS
(21) Appl. No.: 15/612,673                                                7 ,876 , 357 B2 *     1/2011 Jung et al.                  348 /207 . 1
(22) Filed :        Jun . 2, 2017                                         8 ,204 ,437 B1 *     6 /2012 Rothschild ................... 455 /41.2
                                                                                                  (Continued )
(65 )                  Prior Publication Data                        Primary Examiner — Fayyaz Alam
        US 2017 /0302808 A1         Oct . 19, 2017                   (74 ) Attorney , Agent, or Firm — Eugenio J. Torres-Oyola;
                                                                     Victor Rodriguez-Reyes ; Rafael Rodriguez -Muriel
                                                                     (57 )                    ABSTRACT
               Related U . S . Application Data                      A system and method for distributing at least one digital
(63 ) Continuation of application No. 14 /551 ,762 , filed on        photographic image is presented , the system and method
        Nov . 24 , 2014 , now Pat. No . 9,674 ,377 , which is a      comprising at least one capturing device and at least one
        continuation of application No. 13 /932,281, filed on        receiving device disposed in a communicative relation with
        Jul . 1 , 2013 , now Pat. No. 8 ,897 , 833 , which is a      one another via at least one wireless network . In particular,
        continuation of application No. 13 /850 ,651 , filed on      the capturing device is structured to capture the at least one
        Mar. 26 , 2013 , now Pat. No. 8 ,594 ,722, which is a        digital photographic image via , for example, a capture
        continuation of application No. 13 /471, 140 , filed on      assembly , whereas the receiving device is cooperatively
        May 14 , 2012 , now Pat. No . 8,437,797 , which is a         structured to receive the digital photographic image via , for
                          (Continued )                               example , the at least one wireless network . In addition , the
                                                                     capturing device ( s ) and receiving device (s ) may be disposed
(51) Int . CI.                                                       in a selectively paired relationship via one or more common
     H04M 1/00                  (2006 .01)                           pre -defined pairing criteria . Further, the at least one digital
     H04N 1 /00                 ( 2006 .01)                          photographic image may be filtered via at least one pre
        HO4N 21/4223            ( 2011.01)                           defined transfer criteria disposed on the capturing device
        HO4N 21/61              ( 2011.01)                           and /or receiving device .
        H04L 29 /08             ( 2006 .01)                                           4 Claims, 8 Drawing Sheets




                                                       Bazeny   do
          Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 2 of 17


                                                                  US 9, 936 ,086 B2
                                                                        Page 2

               Related U . S . Application Data
       continuation of application No. 12 /228 ,256 , filed on
      Aug. 8 , 2008, now Pat. No . 8 ,204,437.
(56 )                 References Cited
              U .S . PATENT DOCUMENTS
     8 ,417 ,777 B2 *     4 /2013 Hutchison .............. GO6Q 30 /02
                                                              709 / 204
 2002 /0149677   A1 * 10 /2002 Wright ... ................... 348 / 207. 1
 2006 /0171603   A1 * 8/ 2006       Jung et al. .................... 382 /254
 2006 /0174204   A1 * 8/ 2006       Jung et al. . ... ................ 715 / 751
 2006 /0174206   A1 * 8/ 2006       Jung et al.                        715 /751
 2008/0282195    A1 * 11/2008       Nakagawa et al .                   715 /838
 2009/ 0027505 A1 *       1 / 2009 Jung et al. . ................ 348 /207. 1
 2009 /0115852 A1 *       5 / 2009 Jung et al.                  348 / 207 . 1
 2010 / 0042717 Al *      2 / 2010 Strandell et al. ............. 709 /224
 2010 /0235466 A1 *       9 / 2010 Jung et al. . .............. 709 /217
 2010 /0271490 A1 * 10 /2010 Jung et al. ................. 348 / 207. 1
 2013 /0129228 A1 *       5 / 2013 Gokturk ... ......... GO6F 17 / 30259
                                                                     382/ 209
* cited by examiner
     Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 3 of 17


U . S . Patent     Apr. 3 , 2018      Sheet 1 of 8      US 9 , 936 , 086 B2




                                   FIGURE 1
radom.-- .
     Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 4 of 17


U . S . Patent     Apr. 3 , 2018




                                                 24
                                                                      Sheet 2 of 8       US 9 , 936 , 086 B2




          2P                   .     . . .




                                                         - -    - - - - - - -




                                                          -    - -   - - - - - -
                                                                                   227

                                   FIGURE 2


                                                                     BE




                                                         re
                      -    -   - -     -   - -   -   -




                          - - - - - - - - - -




                                     FIGURE 3
     Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 5 of 17


U . S . Patent     Apr. 3 , 2018   Sheet 3 of 8         US 9 , 936 , 086 B2




                 bilo
                    60




                                                        4FIGURE
                 65


                                           30
     Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 6 of 17


U . S . Patent                 Apr . 3 , 2018               Sheet 4 0f8                                   US 9, 936,086 B2




                                                                                                                   o-
                                                                                                            ?
                Device ID: 007561                            ?
                                                              -
               Device Name: John                               -
               Group( s): PANTHERS                                 -
                                                                    ?
               Pairing(s ): (ID = 07892, Name = " Bob " )               ?




                                                FIGURE5




 ?? Device IID : 07892
    Device Name: Bob
    Group (s ): PANTHERS
    Pairing(s ): (ID = 007561; name = " John" ),
                (ID = 123456, name = Alice" ),
                (ID = 654321 , name ="" Mike " ).




                                                    FIGURE6
                                                              ?????
                                                                      ' - - - - - - - - - - - - - - - ?

                                                                                                          ?
     Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 7 of 17


U . S . Patent     Apr. 3 , 2018           Sheet 5 of 8                            US 9,936 ,086 B2




                            20
                       -


                        Communicate : (ID = 07892 , name= " Bob ", ORC = " Empire State Building" ).
                                       (ID = 13579 , name= " Jim ", ORC = " The Grand Canyon " )


         www




                                 FIGURE 7




                                     Receive: (name= " John " , ORC = " Empire State Building " ,


     ?                  -
                                               GPS = " New York City, New York ” )




                                 FIGURE 8
     Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 8 of 17


U . S . Patent     Apr. 3 , 2018    Sheet 6 of 8          US 9 , 936 , 086 B2




                           przy
                 130

                                             24
                                                ro yo '   K



                   130
                                                      1220




                               30




                              FIGURE 9
     Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 9 of 17


U . S . Patent     Apr. 3 , 2018           Sheet 7 of 8          US 9 , 936 , 086 B2




                                                                       100
                                        START )
                                        START                    _ "
                             disposing the capturing device
                             and the receiving device in a
                             communicative relation       with
                                                               h , 102
                             one another

   FIGURE 10
                                                       digital
                             capturing at least one digital
                             photographic image                     104
                             communicating the digital digital
                             photographic image from the
                                                                   106
                             capturing device to at least one
                             receiving device .


                                            END
Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 10 of 17


  atent        Apr. 3 , 2018           Sheet 8 of 8                US 9,936 ,086 B2


                                  staver
                                  START


                       associating at least one pairing
                                                                     -- 100

                       criteria with the receiving
                       device and/or capturing device        101

                       scanning for a device with
                       cooperatively associated pairing
                      criteria
                                                           21011

FIGURE II
FIGURE 11
                    ES disposing the capturing device
                       and the receiving device in a
                       communicative relation with
                       one another
                                                             1oz




                                            milion
                       capturing at least one digital
                       photographic image


                      filtering the one or more digital
                                                             104


                      photographic image (s)


                       communicating the digital             106
                       photographic image from the
                       capturing device to at least one
                       receiving device .

                       filtering the one or more digital     107
                       photographic image(s)

                       Receiving the one or more
                       digital photographic image (s )
                       by the receiving device.
                                                           2108
                            ( END )  END
         Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 11 of 17


                                                        US 9 ,936 ,086 B2
    WIRELESS IMAGE DISTRIBUTION SYSTEM                                   acquaintances that have the desire to share , distribute, and /or
               AND METHOD                                                obtain copies of the digitalphotographic images captured by
                                                                         one another.
           CROSS -REFERENCE TO RELATED                                     For exemplary purposes only, weddings , parties , vaca
                       APPLICATIONS                                   5 tions, sporting events , tours , etc ., provide an ideal situation .
                                                                        Where a number of individuals such as, friends, family
   The present application claims priority under the laws and            members, or acquaintances, may be simultaneously taking
rules of the United States, including 35 U .S . C . $ 120 , as a         photographs, attempting to take photographs, or otherwise
continuation patent application to U .S . patent application             have the desire to obtain copies of photographs taken by
Ser. No . 14 /551,762, filed Nov. 24 , 2014 , which is a con - 1 other individuals . In such a situation , it is rather common for
tinuation patent application of U . S . patent application Ser.  one or more of the photographers or individuals capturing
No. 13/ 932 ,281, filed Jul. 1, 2013 which is a continuation             the digitalphotographic image (s) to express his or her intent
patent application of U .S . patent application Ser. No.                 to share or otherwise distribute the image ( s ), for instance by
13 /850 ,651, filed on Mar. 26 , 2013 , now U .S . Pat . No. 15 e -mailing them directly to the other individuals and/or
8 ,594 ,722, which is a continuation patent application of U .S . uploading the image (s ) to an accessible location on the
patent application Ser. No . 13 /471, 140 , filed on May 14 , World Wide Web . For example, many web sites and/or
2012, now U .S . Pat. No . 8 , 437 ,797 , which is a continuation        companies , including , SHUTTERFLY? , KODAK EASY
patent application of U .S . patent application Ser. No . SHARE® , and SONY® IMAGESTATION® , provide ser
12 /228 ,256 , filed on Aug . 8, 2008 , now U .S . Pat. No. 20 vices for uploading and sharing photographs. While this may
8 , 204, 437. The contents of U . S . patent application Ser. Nos .      be one way to share the image , it is not ideal, as oftentimes ,
13 /932 ,281, 13 /850 ,651 , 13 /471, 140, and 12/228, 256 are all       the images are in fact never sent, uploaded , or shared as
herein incorporated by reference in their entireties .                   initially intended . In addition , even in the event the digital
                                                                         photographic images are in fact uploaded to the web servers ,
          BACKGROUND OF THE INVENTION                                 25 it may take days, weeks , or even months to do so , and
                                                                         further, use of these third party services may often lead to
                   1. Field of the Invention                             excessive, unnecessary frustration and aggravation .
                                                                           As such , there is a current need in the art for an image
   The present invention is directed to a system and method              distribution system and method which is structured to dis
for distributing one or more digital photographic images 30 pose one or more capturing devices in a communicative
from at least one capturing device , such as, for example , a            relation with one or more receiving devices for instanta
digital camera or other mechanism having digital photo                   neous, automatic, and /or selective distribution of images
graphic capabilities, and one or more receiving devices,                 therebetween .
wherein the receiving device (s ) is cooperatively structured
to automatically and /or selectively receive the digital pho                          SUMMARY OF THE INVENTION
tographic image (s) from the capturing device.
                                                                            The present invention is directed to a system and method
               2 . Description of the Related Art                        for distributing at least one digital photographic image from
                                                                    40   a capturing device , such as , for example , a digital camera or
    Historically, photography,which includes the capturing of            other mechanism having digital photographic capabilities, to
still and/ or moving images, has been the source of interest             one or more receiving devices , wherein the receiving
and attention for many individuals, and is commonly                      device(s ) is cooperatively structured to automatically and/or
employed for a variety of purposes, including, for business,             selectively receive the digital photographic image (s ) from
pleasure , and as an art form . Particularly , scientists, artists, 45   the capturing device .
police enforcement, advertising agencies , and/or the general               In particular, the present invention comprises a capturing
public use photography and /or capture still and moving device and a receiving device disposed in a communicative
 images in a number of different circumstances and for            relation with one another via , for example , a wireless
various reasons . In particular, the capturing of photographic network . In addition , the devices may be disposed in a
  images may be used as a source of entertainment, to preserve 50 selectively paired relation with one another via one or more
memories
 m         , capture special moments , tell a story, or send a common pre -defined pairing criteria. In such an embodi
message .                                                         ment, the devices automatically or selectively disposed in
   In addition to a device structured for the primary purpose            the communicative relation with one another upon disposi
of capturing images, such as a camera , a number of other                tion of the devices in a predetermined and /or proximate
electronic devices , such as , for example , cellular telephones, 55     relation with one another, as will be discussed in greater
personal digital assistants (“ PDA ” ), etc ., include mecha             detail below .
nisms and/or various devices for capturing one or more still                In addition , at least one embodiment of the present
and/ or moving digital photographic images . These various
devices allow users to capture images in virtually any                   invention comprises filtering the at least one digital photo
location , at virtually any time, and in virtually any situation . 60    graphic image communicated to and /or received by the
and thus the prevalence of photography in today 's society               receiving device . For instance , the present invention may
 continues to increase .                                                 include one or more transfer criteria disposed on the cap
   Oftentimes , groups of individuals appearing in a proxi               turing device and/or receiving device .
mate location to one another find themselves capturing or      As will become apparent from the following discussion ,
attempting to capture digital photographic images of the 65 the transfer criteria may be structured to filter the image ( s ),
same or similar object(s), scenery , people , etc. Moreover,             for example , via object recognition , locational information ,
these groups of individuals are often friends, family, and/or            time, date, image name, etc .
         Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 12 of 17


                                                      US 9,936 ,086 B2
   These and other objects, features and advantages of the            device (s ) 30 may , but need not, be operatively located
present invention will become clearer when the drawings as            proximate one another to be disposed in the communicative
well as the detailed description are taken into consideration .      relation .
                                                                        Furthermore , the capturing device 20 of the various
      BRIEF DESCRIPTION OF THE DRAWINGS                            5 embodiments of the present invention generally comprises
                                                                      virtually any device structured to capture one or more digital
   For a fuller understanding of the nature of the present            photographic images 25 , and /or otherwise equipped with the
invention , reference should be had to the following detailed         structures and mechanisms capable of facilitating the prac
description taken in connection with the accompanying      tice of the present invention in the intended manner, as
drawings in which :                                     10 discussed herein . In particular, the capturing device 20 may
   FIG . 1 is a schematic representation of at least one include a device structured for the primary purpose of
                                                                      capturing images, and thus may include, for example, a
embodiment of the system disclosed in accordance with the             digital photographic camera , camcorder, video camera , etc .
present invention .
  FIG . 2 is a side view of at least one embodiment of the            However, the capturing device 20 of the present invention
                                                                   15 may include, but is certainly not limited to , a cellular
capturing device of the present invention .                           telephone, PDA , video game console , etc ., having the struc
   FIG . 3 is a front view of at least one embodiment of the tures and /or mechanism capable of capturing digital photo
receiving device of the present invention .                   graphic images.
   FIG . 4 is a schematic representation of the receiving       Moreover, the capturing device 20 of at least one embodi
device disposed in a communicative relation with a remote 20 ment further comprises a capture assembly 22 which is
device disclosed in accordance with the present invention     structured to selectively capture the digital photographic
   FIG . 5 is a schematic representation of at least one image( s ) 25 . The capture assembly 22 includes a lens
embodiment of the pairing criteria of the present invention . assembly 23 comprising , for example , an objective , photo
   FIG . 6 is a schematic representation of at yet another             graphic , and/or optical lens, which may be removably and /or
embodiment of the pairing criteria of the present invention . 25 fixedly secured to a body 21 of the capturing device 20 . In
   FIG . 7 is a schematic representation of at least one               addition , the capture assembly 22 of at least one embodi
embodiment of the transfer criteria of the present invention .        ment includes a trigger assembly 24 , which , when activated ,
   FIG . 8 is a schematic representation of yet another pushed , or manipulated is structured to facilitate the captur
embodiment of the transfer criteria of the present invention .
                                                          ing of the digital photographic image (s ) 25 .
   FIG . 9 is a schematic representation of yet another 30 In addition , the capturing device 20 may include a display
embodiment of the system disclosed in accordance with the             assembly ( not illustrated ) which is structured and disposed
present invention .                                           to display to a user thereof various data , images , etc . The
   FIG . 10 is a flow chart illustrating at least one embodi  display assembly may be virtually any size and may include
ment of the method disclosed in accordance with the present virtually any display device , including but not limited to a
invention .                                                35 liquid crystal display (“LCD " ).
   FIG . 11 is a flow chart illustrating at least one other              Furthermore , the capturing device(s ) 20 of at least one
embodiment of the method of the present invention . Like              embodiment includes a first network component 26 struc
reference numerals refer to like parts throughout the several         tured to operatively communicate with one or more other
views of the drawings.                                                devices , such as, for example , the receiving device ( s) 30 as
                                                                   40 disclosed herein . The network component 26 of the captur
           DETAILED DESCRIPTION OF THE                                ing device 20 may include a wireless network interface card ,
               PREFERRED EMBODIMENT                                   device , and / or circuitry structured to dispose the capture
                                                                      device 20 in a communicative relation with the other devices
   As illustrated in the accompanying drawings, and with              of the present invention via the wireless network 40 , wired
primary reference to FIG . 1 , the present invention is directed 45 connection , etc . For purposes of illustration , FIG . 2 shows
to a system , generally indicated as 10 , cooperatively struc -       the network component 26 at least partially disposed in an
tured and disposed to distribute one or more digital photo            external relation to the body 21 of the capture device 20 ,
 graphic images . In particular , the system 10 of the present such as via an antenna . However, in at least one embodi
invention comprises at least one capturing device 20 and at ment, the network component 26 may be substantially or
least one receiving device 30 disposable in a communicative 50 completely disposed within the confines of the body 21 so as
relation with one another, for example , via at least one      to be substantially or completely concealed therein .
wireless network 40 and/ or via a wired connection . For          In at least one embodiment, the capturing device 20
instance , the wireless network ( s ) 40 of at least one embodi-      further comprises at least one local electronic storage
ment may include short-range communication technology medium structured to electronically store the one or more
such as Bluetooth , infrared (“ IR ” ) , and / or other personal 55 digital photographic images 25 thereon . For instance, the
area networks (“ PAN ” ) , particularly wherein the capturing         local electronic storage medium of the capturing device 20
device (s ) 20 and the receiving device (s ) 30 are disposed          may include an internal storage device 27 such as an internal
proximate one another, for example , while located at or near         hard drive or other like mechanism intended to be disposed
the same landmark , in the same party , house , room , wed            within or otherwise remain inside the body 21 of the capture
ding , etc . However, the wireless network ( s ) 40 and / or com - 60 device 20 . In addition , the local electronic storage medium
munication protocol of the present invention need not be              of the capturing device 20 may include a removable storage
limited to short range technology , and may instead comprise          device 28 such as a removable memory card , Universal
a local area network (“ LAN ” ) , wide area network (“ WAN ” ),       Serial Bus (“ USB ” ) drive , Firewire drive, flash drive , etc . Of
satellite , WiFi, cellular, and /or the World Wide Web acces          course , in such an embodiment, the capture device 20 further
sible via an Internet Protocol or other like protocols .     65       includes a cooperatively disposed slot, interface , and/or
   Accordingly , in at least one embodiment of the present            circuitry structured to operatively dispose and control the
invention the capturing device( s) 20 and the receiving               removable storage device 28 . The receiving device 30 of the
         Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 13 of 17


                                                          US 9 ,936 ,086 B2
various embodiments of the present invention generally                     As will become apparent from the following discussion ,
comprises any device structured and disposed to receive the             the digital photographic image(s ) 25 of the various embodi
digital photographic image (s) 25 in accordance with the                ments of the present invention comprises at least one visual
various embodiments of the present invention . In particular,            component, which may include either still and / or moving
the receiving device (s ) 30 of at least one embodiment may, 5 images . In at least one embodiment, the digital photographic
but need not, comprise a device structured to include the      image( s ) 25 may further include at least one data compo
capability of capturing digital photographic image( s), such            nent. The data component(s) of the digital photographic
as, for example , a camera , cellular telephone , PDA , etc .           image (s ) 25 includes, for example , an image number , GPS
   Accordingly , the receiving device ( s ) 30 may in at least          and /or geographic location information ( e. g ., the latitude
one embodiment be structured to include the various capa - 10 and longitude, or an estimate thereof, where the image 25
bilities of one or more capturing device ( s ) 20 , as described        was captured ), audio system information , date and time
herein , such as , for example , the capability of capturing one        information (e . g ., the date and time when the image 25 was
or more digital photographic images 25 . However , as will be            captured ), identification information of the user of the cap
discussed below , the receiving device (s ) 30 need not, in any         turing device 20 ( e. g., name, e -mail address , username,
manner, have such structure and may instead generally 15 alias ), identification of the capturing device 20 , subject
comprise a stand -alone device such as a key fob or other like           identification of the image 25 , etc ., or other information as
mechanism .                                                              disclosed and described in U . S . Patent Application No .
   In addition , the receiving device 30 of at least one                 2006 /0114338 to Leigh M . Rothschild , entitled “ Device and
embodiment of the present invention may include a display Method for Embedding and Retrieving Information in Digi
assembly (not illustrated ) which is structured and disposed 20 tal Images," having Ser. No. 11 / 051,069, filed on Feb . 4 ,
to display to a user thereof various data , images, etc . The            2005, which is incorporated herein in its entirety by refer
display assembly may be virtually any size and may include               ence . Accordingly , in at least one embodiment, the capturing
virtually any display device , including but not limited to a           device comprises a locational module , including , but not
liquid crystal display (“ LCD ” ).                              limited to a Global Positioning System (“GPS ” ) , structured
  Referring now to FIG . 3 , the receiving device 30 further 25 to encode the geographic location of the capturing device 20
comprises a second network component 36 similar in struc- during the capture of each digital photographic image 25 .
ture and function to the first network component 26 of the               The present invention is structured to associate the one or
capturing device                                                 more data components within the digital photographic
   For instance , the network component 36 of the receiving image ( s ) 25 so as to facilitate the practice of the present
device 30 is structured to dispose the receiving device 30 in 30 invention in the intended manner, as described herein .
a communicative relation with one or more other devices.           Further, the capturing device 20 of at least one embodi
such as, for example the capturing device 20 , via the one or           ment is structured and disposed to automatically communi
more wireless networks 40, wired connection , etc . The                 cate the digital photographic image(s ) 25 to the receiving
network component 36 of at least one embodiment of the                  device 30 upon the selective capture of the at least one
receiving device 30 includes a wireless network interface 35 digital photographic image ( s ) 25 . Particularly , in at least one
card and corresponding circuitry , and may further be sub -              embodiment, the capturing device 20 and the receiving
stantially or completely externally or internally disposed   device 30 are disposed in a communicative relation with one
relative to a body 31 of the receiving device 30 .           another prior to the capturing of the digital photographic
   In at least one embodiment of the present invention , the image ( s) 25 . Accordingly , upon the capturing of the
receiving device 30 further comprises at least one local 40 image( s) 25 ,because the capturing device 20 and the receiv
electronic storage medium structured to electronically store            ing device 30 are disposed in the communicative relation
various data and /or information , including, for example , the         with one another, the capturing device 20 of at least one
one or more digital photographic images 25 . The local                   embodiment is structured and configured to automatically
electronic storage medium of the receiving device 30 may                 communicate the image (s ) 25 to the receiving device 30 . Of
include an internal storage device 37 , such as an internal 45 course , the capturing device 20 may be structured and / or
hard drive or other like mechanism structured and intended               programmed in a manner to facilitate the selective commu
to remain disposed within the confines of the body 31 of the            nication of the image( s ) 25 to the receiving device 30 . For
receiving device 30 . The local electronic storage medium of            instance , a user at the capturing device 30 may be able to
the receiving device 30 may instead or additionally include              select or decide which images 25 are in fact communicated
a removable storage device 38 , such as , for example , a 50 to the receiving device 30 via the communicative relation
removable storage card , Universal Serial Bus (“ USB " ) therebetween .
device , Firewire device , flash drive , etc . In such an embodi-      Similarly, the receiving device 30 may be structured to
ment, the receiving device 30 further includes the corre - automatically and / or selectively receive the image (s ) 25
sponding slot, interface , and /or circuitry to operatively dis      communicated by the capturing device 20 . As such , a user at
pose and control the removable storage device 38 .                55 the receiving device 30 may view the image (s ) 25 , the title
   Still referring to FIG . 3, the receiving device 30 may of the image (s ) 25 , a thumbnail of the image (s ) 25 , or other
comprise an attachment assembly 39 structured to dispose data component of the image(s ) 25 on a display assembly or
the receiving device 30 in a removably attached relation to other viewing screen . The user may then selectively receive
a user ' s key chain , belt loop , or other like location . However ,    the image (s ) 25 by selectively accepting or rejecting them .
as described above, in at least one embodiment, the receiv - 60            Once the digital photographic image ( s ) 25 is received by
ing device 30 is similar in structure and function to capturing          the receiving device 30 , the image (s ) 25 may be electroni
device 20 and thus may include a capturing assembly (not                 cally stored on the local electronic storage medium , such as
illustrated ). Thus, in at least one embodiment, the receiving           the internal storage device 37 and / or the removable storage
device (s ) 30 may also function as a capturing device 20 as            device 38 , as described above. In at least one embodiment,
disclosed in the present specification . Similarly, as will be 65 however, as illustrated in FIG . 4 , the receiving device 30 is
discussed below , the capturing device ( s ) 20 of the present           disposable in a communicative relation with at least one
invention may function as a receiving device 30 .                        remote device 60 via one or more interactive computer
         Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 14 of 17


                                                      US 9 ,936 ,086 B2
networks 65 . In particular, the receiving device 30 of the           Further, in at least one embodiment, the social and /or
present invention is structured to either automatically and/ or    affinity group is capable of being synchronized with an
selectively communicate the digital photographic image ( s )       interactive social network accessible via the World Wide
25 to the remote device 60 via the interactive computer            Web , including, but certainly not limited to MYSPACE? ,
network 65 . More in particular , the remote device 60 of at 5 FACEBOOK® , FRIENDSTER® , LINKEDIN® , etc .
least one embodiment includes, for example , a web server        In such an embodiment, the social/affinity group of the
having a remote electronic storage medium . Specifically , the     pre -defined pairing criteria 50 may be synchronized with the
remote device 60 and/ or web server may be utilized in             user 's " friends ” or “ contacts ” on the one or more interactive
conjunction with and/or be controlled by one or more 10 social        networks accessible via the World Wide Web by
third -party image sharing services , including , but in no way connecting to networks wirelessly or via a cable.
                                                                      In at least one embodiment, a capturing device 20 and a
limited to FLICKR , SHUTTERFLY? , KODAK EASY                       receiving device 30 disposed in a selectively paired rela
SHARE® , and SONY® IMAGESTATION®.                            tionship , as described above , are automatically or selectively
   Thus, the image ( s ) 25 may be uploaded to the remote disposed       in a communicative relation with one another as
device 60, web server (s ) or third party services and be 15 the devices 20 . 30 are disposed in a predetermined and/or
accessible by the public and /or authorized individuals. In        proximate relation to one another or are otherwise disposed
addition , the remote device 60 may include a user 's home         within the confines of the wireless network 40. As such , in
computer, laptop computer, PDA , e -mail server , personal         at least one embodiment, the device 20 , 30 are disposed in
web page , etc . Further, the interactive computer network 65 the predetermined proximate relation when they are dis
and/ or other communication protocol may be wireless and / 20 posed in the same room , party, wedding, etc ., or otherwise
or wired , and includes, for example , the World Wide Web ,   disposed in an operative relation to one another and being
LAN , WAN , peer-to -peer (“ P2P ” ) network , direct connec -     capable of communicating via the wireless network 40 ,
tion , Bluetooth , PAN , cellular, etc .                           which as above, may include short and/ or long range com
    In at least one embodiment, however, the capturing device munication technologies. For instance , the receiving device
 20 may be disposed in a communicative relation with the 25 30 of at least one embodiment is structured to alert or notify
remote device 60 , identified above . Accordingly, the cap -  the user thereof that a capturing device 20 having one or
turing device 20 of at least one embodiment is structured to  more common pre - defined pairing criteria 50 , or otherwise
communicate the digital photographic image (s ) 25 to the          having a selectively paired relationship therewith , is capable
remote device 60 via the communicative relation therebe-           of being disposed in a communicative relation . Of course ,
tween instead of or in addition to communicating the digital 30 the capturing device 20 of at least one embodiment may be
photographic image 25 to the receiving device 30 .                 similarly structured in that it may alert a user thereof that a
   In yet another embodiment of the present invention , the        receiving device 30 having one or more common pre
capturing device ( s ) 20 and the receiving device ( s ) 30 are    defined pairing criteria 50 is capable of being disposed in a
disposed in a selectively paired relationship with one             communicative relation therewith . In at least one embodi
another via at least one common pre -defined pairing criteria 35 ment, for two or more devices disposed in a paired relation
50 . For instance , the capturing device 20 and receiving           ship or otherwise being associated with one or more com
device 30 include or are otherwise associated with various         mon pre - defined pairing criteria 50 , the communicative
pairing criteria 50 including , for example , a device identi-     relation is automatically created , however , the user at the
fication or ID , a device name, social and/or affinity groups,     capturing and/or receiving device 20 , 30 , respectively,may,
e -mail address associated with the device or user of the 40 of course, accept and/ or reject the communicative relation
device , geographic location of the device , subject identifi-     therewith . Once disposed in the communicative relation
cation of the image 25 , geographic location where the image       with one another, the capturing device 20 is structured to
25 was captured , etc ., each of which may be stored on the        communicate one or more digital photographic images 25 to
local electronic storage medium , for example . More in            the receiving device 30 , in the manner as described above .
particular, the device ID includes a serial number , model 45         In yet another embodiment of the present invention , the
name/number, or other identification unique to the particular      capturing device 20 and receiving device 30 may be dis
device 20 , 30 . Moreover, the device name comprises a             posed in a selectively paired and/ or communicative relation
pre -defined username or other like identification unique to     with one another by virtue of disposing one of the devices
the user or owner of the particular device. Further, the social  20 , 30 in an " available ” mode thereby broadcasting its
and / or affinity group comprises a list or identification of 50 presence to other devices 20 , 30 disposed in a predetermined
groups the owner or user belongs to . For instance, the social     and / or proximate relation thereto , as discussed above . Once
or affinity group (s) may be specified , updated , or designated   a device 20, 30 is disposed in the “ available ” or broadcasting
on the device 20 , 30 itself, for example , by utilizing a         mode, the other device (s ) 20 , 30 may accept or pair with the
keyboard , touch pad , touch screen , voice recognition , or       device . The devices 20 , 30 may , in at least one embodiment,
other inputmeans located on or in a communicative relation 55 need to share a passkey or other authorization code prior to
with the device 20 , 30 . Of course , in at least one embodi-      disposition of the devices 20 , 30 in the paired or commu
ment, the device (s ) 20 , 30 may be updated , synchronized , or n icative relation with one another. Furthermore, the device
modified via a wired and/ or wireless connection with , for        20, 30 may also include a " touch - to -pair” feature which is
example , a laptop or desktop computer so as to specify,           structured to dispose the devices 20, 30 in a paired and/ or
update , and /or synchronize with a social and /or affinity 60 communicative relation with one another by bringing the
group as described herein . As such , a group of individuals or two devices 20 , 30 in a close proximity , such as within ten
users may create or designate a group having a predeter            (10 ) centimeters, with one another.
mined or pre -specified name or ID . Each user may then              For exemplary purposes only , the capturing device 20 ' and
identify the group on their device 20 , 30 for purposes of         receiving device 30 ' illustrated in FIGS. 5 and 6 , respec
disposing the particular device 20 , 30 in a paired relationship 65 tively, include or are otherwise associated with at least one
with other devices 20, 30 belonging to users of the same            common pre - defined pairing criteria 50, and are thus other
 group                                                              wise disposed in a selective pairing relationship with one
          Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 15 of 17


                                                           US 9 ,936 ,086 B2
                                                                                                              10
another. For instance, as shown in FIGS. 5 and 6 , the pairing                 In a further embodiment of the present invention , the
criteria 50 of the capturing device 20' comprises “ Bob ,                   capturing device 20 is structured to filter the digital photo
07892 ” which corresponds to the device name and device ID                  graphic image(s ) 25 which are communicated to the receiv
of the receiving device 30 '. Similarly, the pairing criteria 50            ing device 30 . For instance, the capturing device 20 , may
of the receiving device 30 ' comprises “ John , 007561" , which 5 comprise or otherwise be associated with one or more
corresponds to the device name and device ID of the                         pre -defined transfer criteria 70. Thus, prior to the commu
capturing device 20'. Accordingly, in at least one embodi                   nication of the digital photograph image( s) 25 from the
ment, as the capturing device 20' and the receiving device                   capturing device 20 to the receiving device 30 , the image ( s )
30 ' are disposed in a predetermined or proximate relation to                25 is compared to the transfer criteria 70 . If the image (s ) 25
one another or otherwise within a wireless network 40 , the 10               conforms to the transfer criteria 70 , and /or if one or more
                                                                             data components of the image ( s ) 25 includes the transfer
devices 20 ', 30'may be automatically or selectively disposed                criteria 70 , then the image ( s ) 25 is communicated to the
in a communicative relation with one another, and thus the                  receiving device 30 in the manner discussed 9 above .
capturing device 20 ' is structured to communicate one or                In particular, the transfer criteria 70 of at least one
more digital photographic images 25 to the receiving     device 1515 emembodiments
                                                   ving device                          includes, but is certainly not limited to, title of
30 ' in accordance with the present invention . For instance , if thethe image
                                                                           image ((ss)) 2525 ,. subiect matter of
                                                                                                subject matter of the
                                                                                                                  the image
                                                                                                                      image ((ss)) 2525 ., and
                                                                                                                                           and//oror
the capturing device 20 ' captures an image 25 while dis any of the other data component(s) of the digital photo
posed in a communicative relation with the receiving device                  graphic image (s ) 25 , as discussed above , which include , for
30 ', the image 25 may be automatically or selectively                       example , locational or Global Positioning System (“GPS ” )
communicated to the receiving device 30 ' which may auto - 20 information , audio system information, date and time infor
matically or selectively receive the image 25 .                             mation , user identity information. For instance , once dis
  Moreover, in at least one embodiment, in the event the                    posed in the communicative relation with one another,
devices 20 , 30 are disposed out of the communicative                        instead of having all digital photographic images 25 com
relation , for example , in the event the receiving device 30 municated from the capturing device 20 to the receiving
travels out of range of the wireless network 40, the capturing 25 device 30 , the at least one pre -defined transfer criteria 70 is
device 20 may save, record , or otherwise track the one or        structured to filter the image (s ) 25 and determine which , if
more digital photographic images 25 which were captured           any , are in fact communicated .
during the lost communication with the receiving device 30 .         For exemplary purposes only, utilizing the pre -defined
Once the capturing device and the receiving device 30 are pairing criteria 50 and/ or the transfer criteria 70 , the cap
disposed in the communicative relation with one another, the 30 turing device 20 of at least one embodiment may be struc
capturing device 20 is structured to communicate the stored                 tured and configured to communicate certain image ( s) 25 to
or queued images to the receiving device 30 , similar to                    certain receiving devices 30 . For instance , the capturing
communication of the individual images 25 as described        device 20 may be structured , configured , and /or pro
above .                                                       grammed to communicate images 25 of the Empire State
  In yet another embodiment of the present invention , the 35 Building to a receiving device 30 having a device name
pre -defined pairing criteria 50 includes an object recognition             “ Bob ,” and communicate images 25 of the Grand Canyon to
and/ or subject identification component which is structured                a receiving device having a device name “ Jim .” As above,
to define the subject matter, topic, or theme of the digital                the subject of the image 25 may be identified by object
photographic image 25 . For instance, the capturing device                  recognition software , one or more modified data compo
20 may include object recognition software or other mecha - 40              nents of the image(s ) 25 , and /or the title of the image 25 .
nism (s ) for identifying objects or individuals located within                In addition , the receiving device 30 of at least one
a captured image 25 . In addition , a user at the capturing                  embodiment is structured to filter the digital photographic
device 20 may manually tag or embed the image (s ) 25 with                  images 25 received by the capturing device 20 . For instance ,
data corresponding to the subject matter, theme, topic                      similar to the capturing device 20 just described , the receiv
thereof. For exemplary purposes only , an image 25 of the 45 ing device 30 of at least one embodiment comprises or is
Empire State Buildingmay be embedded or tagged with data     otherwise associated with one or more transfer criteria 70 .
which identifies the Empire State Building within that                       Thus , prior to receipt of the digital photograph image (s ) 25
particular image 25 . Of course , in at least one embodiment, from the capturing device 20 , the image (s ) 25 is compared
the user of the capturing device 20 may simply re -name the to the transfer criteria 70 . If the image ( s ) 25 conforms to the
title of the image 25 to include a title or name corresponding 50 transfer criteria 70 , and /or if one or more data components
to the Empire State Building, and thus , in at least one of the image ( s ) 25 includes the transfer criteria 70 , then the
embodiment, the subject identification component com - image (s ) 25 is communicated to the receiving device 30 in
prises the title and /or file name of the digital photographic    the manner discussed above .
image 25 .                                                           For exemplary purposes only, utilizing the pairing criteria
   Either way, receiving device 30 of at least one embodi- 55 50 and / or the transfer criteria 70 , the receiving device 30
ment, may be structured to search or scan for one or more                   may be structured and configured to only receive and/ or
capturing devices 20 within a certain area which includes                   accept certain images 25 , such as , for example , images 25
one or more images 25 having a particular object recognition                 entitled “ Empire State Building ” that were captured at a
component. For instance , a receiving device 30 may be                      particular latitude and longitude, address , or city , and have
configured to be disposed in a selectively paired relationship 60 been captured from a particular capturing device 20 , namely
with capturing device (s ) 20 having one or more images 25                  one having a particular device name and being disposed a
of the Empire State Building . Similarly, a capturing device                particular distance from the receiving device 30 .
20 may be structured and configured to be disposed in a                         In yet another embodiment of the present invention , the
paired relationship with receiving device ( s ) 30 searching for             capturing and/ or receiving device 20 , 30 includes an object
a particular type of image , or otherwise having a pre -defined 65 alerting module structured to minimize or eliminate dupli
pairing criteria 50 including a particular object recognition                cative image (s ) 25 captured by a capturing device 20 and
component.                                                                  receiving device 10 30 , wherein the devices 20 , 30 are
         Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 16 of 17


                                                      US 9 ,936 ,086 B2
                                                                                                 12
disposed in a communicative and /or paired relationship with        one embodiment, once the capturing device and the receiv
one another. For instance , as discussed above , the receiving      ing device are disposed in the communicative relation with
device 30 of at least one embodiment includes a capture             one another, the devices may be configured to automatically
assembly or othermechanism (s ) structured to capture one or        communicate any digital photographic images captured by
more digital photographic images 25 . In addition , the receiv - 5 the capturing device to the receiving device, upon capturing
ing device 20 may thus utilize object recognition software or       the image , or otherwise as the images are captured by the
other like feature (s ) structured to identify the object, theme,    capturing device .
subject matter, or topic of an image which is about to be              Of course , as indicated above , however, the method
captured or has been captured by the receiving device 30 .           further includes selectively communicating the image (s )
Accordingly , in at least one embodiment, a user at the 10 from the capturing device to the receiving device . In such an
receiving device 30 may be notified or alerted when an              instance , a user at the capturing device may select which
object or subject which the receiving device 30 is about to         images to communicate to a particular receiving device .
capture or has been captured , is already the subject of an            In addition , at least one embodiment of the method 100
image 25 captured by one or more capturing devices 20 . In          includes associating at least one pairing criteria with the
such an embodiment, the user at the receiving device 30 15          receiving device and/ or capturing device , indicated as 101,
need not duplicate the image(s ) 25 which has already been          prior to disposition of the capturing device and the receiving
obtained by the capturing device 20 . Of course , in at least       device in the communicative relation with one another. In
one embodiment, the capturing device 20 may be alerted in           particular, as discussed above , the pairing criteria may
a similar manner in the event a receiving device 30 disposed        include , for example , a device ID , device name, location of
in a communicative or paired relation therewith has already 20 a device , object recognition component, etc . The pairing
captured an image having the same or similar subject,                criteria may be associated with the capturing device and /or
object, theme, or topic as one about to be or already captured       receiving device in a number of different manners. For
by the capturing device 20 .                                    instance , the device ID may be associated with the particular
  Referring now to FIG . 9 , yet another embodiment of the device by the manufacturer, creator, etc . of the device prior
present invention further comprises a first receiving device 25 to the user being in possession of it. Of course , the user may
130 disposed in a communicative relation with the capturing         associate a different or customized device ID , device name,
device 20 via an interconnecting chain of a plurality of            group identification , specific pairings , other device IDs or
wireless networks 40 , 40 '. Particularly, a second and/ or relay   device names, or any other pairing criteria via any input
receiving device 130 ' is disposed in a communicative rela -        means such as a keyboard , virtual touchpad , voice recogni
tion with the first receiving device via a first wireless 30 tion , etc . The pairing criteria may then be stored on an
network 40 . Further, the second receiving device 130 ' is     electronic storage medium , as discussed above, such as , for
disposed in a communicative relation with the capturing        example , a local hard drive or removable memory card . In
device 20 via a second wireless network 40 '. As with at least addition , the pairing criteria may be automatically associ
one of the embodiments discussed above, the wireless                ated with the particular device and stored on the electronic
networks 40 , 40 ' may include short range technology, such 35 storage medium , without the user' s input or active contri
as Bluetooth , however, use of the World Wide Web is also      bution . For instance , as discussed above, one device may be
contemplated . As such , communication of a digital photo      configured in an " available : or “ visible ” mode such that
graphic image 25 from the capturing device 20 to the first     another device may be disposed in the paired relation
receiving device 130 is implemented via the interconnecting         therewith . Upon such pairing or disposition of the devices in
chain of wireless networks 40 . In such an embodiment , the 40 a communicative relation with one another , in at least one
image ( s ) 25 may or may not be communicated to the second          embodiment, the pairing criteria is automatically associated
or relay receiving device 130 '.                                    with or stored on each of the devices for future pairing .
   The present invention further comprises a method for                If the capturing device and the receiving device comprise
distributing at least one digital photographic image , gener -      cooperatively associated pairing criteria, then the capturing
ally indicated as 100 . For instance, the method 100 com - 45 device and the receiving device are disposed in the com
prises disposing atleast one capturing device and at least one municative relation , as discussed above . Specifically , and for
receiving device in a communicative relation with one                exemplary purposes only , if the receiving device is config
another, as described in detail above, and as generally             u red or otherwise associated with pairing criteria which
indicated as 102. The communicative relation between the identifies a device name " John ” and a device ID as
capturing device and the receiving device may be via a short 50 " 007561" , and the capturing device include a device name
range communication technology , for example , Bluetooth , “ John : and a device ID “ 007561" , then the capturing device
peer-to -peer, or other personal area network . However, the and the receiving device are disposed in a selectively paired
use of a WAN , LAN , cellular, satellite, or World Wide Web          relationship . In at least one embodiment, the method 100
is also contemplated .                                           further includes scanning for a device with cooperatively
   Moreover, the various embodiments of the method 100 55 associated pairing criteria 101', and, in at least one embodi
further comprises capturing the at least one digital photo - ment, once the capturing and receiving devices are disposed
 graphic image via the at least one capturing device , as in a proximate relation with one another, they are either
indicated at 104 , and communicating the at least one digital automatically or selectively disposed in a communicative
photographic image from the capturing device to the receiv - relation with one another, as at 102.
ing device , as at 106 . The digital photographic image of the 60 In a further embodiment, the method 100 of the present
present invention may be captured before or after disposing invention further includes associating at least one pairing
the capturing device and the receiving device in a commu-        criteria with the capturing device in a similar manner as
nicative relation with one another.                              associating the pairing criteria with the receiving device . In
   Furthermore , the digital photographic image of the pres          particular , if the capturing device and receiving device
ent invention may be automatically and /or selectively com - 65 comprise cooperatively associated pairing criteria , then they
municated from the capturing device to the receiving device ,   are disposed in a communicative and /or paired relationship
as discussed above. For exemplary purposes only , in at least with one another.
         Case 4:19-cv-05414-HSG Document 1-1 Filed 08/28/19 Page 17 of 17


                                                      US 9 ,936 ,086 B2
                              13                                                                     14
   In addition and as also discussed above , at least one              the scope of the invention should be determined by the
embodiment of the method 100 includes filtering the digital            appended claims and their legal equivalents .
photographic images , for example , via one or more transfer             Now that the invention has been described ,
criteria , as indicated at 105 and 107. In particular, the               I claim :
transfer criteria may be associated with the capturing device 5          1. An image - capturing mobile device , comprising
and /or receiving device , and may be defined prior to com               a wireless receiver ;
munication of the image (s ) to the receiving device. For                a wireless transmitter; and a processor operably connected
                                                                            to the wireless receiver and the wireless transmitter,
instance , the transfer criteria may be associated with the                wherein the processor is configured to :
capturing and /or receiving devices in a similar manner as the           receive a plurality of photographic images;
pairing criteria is associated therewith . Specifically , the            filter the plurality of photographic images using a transfer
transfer criteria may be associated with the particular device              criteria wherein the transfer criteria is a subject iden
via direct input by the user or other individual utilizing, for             tification of a respective photographic image within the
example , a keyboard , virtual keypad , voice recognition , or              plurality of photographic images, wherein the subject
other inputmeans. Similarly , the transfer criteria , in at least 15        identification is based on a topic , theme or individual
one embodiment, may be automatically associated with the                    shown in the respective photographic image; and trans
particular device and/or associated with the device by the                 mit, via the wireless transmitter and to a second mobile
                                                                           device, the filtered plurality of photographic images .
manufacturer, for example . As such , the transfer criteria may          2 . The image - capturing mobile device of claim 1 , further
be disposed or stored on an electronic storage medium , for            comprising at last one display assembly .
example , in a database or other similar storage means . 203 . The image capturing mobile device of claim 1, further
  Further, the method 100 includes comparing the digital comprising at last one local electronic storage medium .
photographic image ( s) and/or the data component (s ) thereof           4 . A method performed by an image- capturing mobile
with the one or more transfer criteria . If the image(s) is      device , comprising :
corresponding associated with the transfer criteria , then the     receiving a plurality of photographic images;
 image is communicated to (as at 106 ) and/or received by (as 25 filtering   the plurality of photographic images using a
                                                                      transfer criteria wherein the transfer criteria is a subject
at 108 ) the receiving device . As above , the transfer criteria      identification   of a respective photographic image
may include, for example, the subject, object, theme, or              within the plurality of photographic images, wherein
topic of the image , as well as a location, date , time, or other          the subject identification is based on a topic , theme or
image data component.                                                      individual shown in the respective photographic image ;
   Since many modifications, variations and changes in 30                and transmitting, via a wireless transmitter and to a
detail can be made to the described preferred embodiment of
the invention , it is intended that all matters in the foregoing           second image capturing device , the filtered plurality of
description and shown in the accompanying drawings be                      photographic images.
interpreted as illustrative and not in a limiting sense . Thus ,                             *   *   *    *   *
